DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15, originally filed on 04/23/2019, are currently pending. 

Claim Objections
Claim 1, line(s) 20-21 refer to the term “the first element face and in the second element face”, it would be better as “the first element contact face and in the second element contact face” to avoid any possible antecedent issues. Antecedent calls for “element contact face” (claim 1, line 18) and not “element face".
As to claim(s) 3, 6, 8, 11, 13, they are objected for a similarly deficiency.
Claim 1, line 27 includes the typo “a set of nodal Joule heating potential”. Examiner interprets as “a set of nodal Joule heating potentials" for examination purposes. 
Claim 1, line 32 refers to the term “the Joule heat rate power”, it would be better as “the Joule heating rate power” to avoid any possible antecedent issues. Antecedent calls for “Joule heating rate power” (claim 1, line 29) and not “Joule heat rate power".
As to claim(s) 6, 11, they are objected for a similarly deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "said respective corner nodes" in line(s) 30. There is insufficient antecedent basis for this limitation in the claim. There are no "respective corner nodes" anteceding this limitation in the claim. 
As to claim(s) 6, 11, they are objected for a similarly deficiency.
Dependent claims inherit the defect of the claim from which they depend.


Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the claim objections and the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
While Pierre L’Eplattenier et al., "Resistive Spot Welding Simulations Using LS-DYNA", discloses "contact resistance model in the EM solver of LS-DYNA has been extended to allow RSW simulations" (see 1st page, 1 Introduction, 3rd paragraph),
Matthew Galler et al., “Simulation based determination of the electrical contact resistance during resistance spot welding”, discloses "numerical techniques to validate a new approach for measuring the electrical contact resistance during resistance spot welding" (see 1st page, ABSTRACT),
Koen Jozef Theo Vervaeke, U.S. Pre–Grant publication 20120209546, discloses "[0006]… fitting a theoretical simulation model to a set of measured data by optimizing a set of model parameters… measured data can be… magnetic field values",
and Michael Piott et al., “Electrical contact resistance model for aluminum resistance spot welding”, discloses "a model for contact resistance of aluminum alloys... The model describes the dynamic contact resistance as a function of pressure and temperature... A 
none of the references cited taken either alone or in combination and with the prior art of record disclose
claims 1, 6, and 11, "… physical resistance spot welding (RSW)… a FEA model representing a RSW setup that contains… electrodes… obtaining… power-heat distributions and… structural behaviors of the workpieces… using the FEA model with… time-dependent electrode forces and… current… obtaining … nodal Joule heating potential(s) by solving… stiffness matrix; calculating a Joule heating rate power at the contact center from the nodal Joule heating potential at… corner nodes along with the elemental coordinates; and distributing the Joule heat rate power to… corner nodes of the… contact faces…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		6/16/2021Primary Examiner, Art Unit 2127